Appellant is under conviction for the sale of intoxicating liquor with punishment fixed at confinement in the penitentiary for one year.
By the terms of Article 903, C. C. P., one of the requisites of a recognizance or bond pending appeal from a conviction in felony cases is that the offense of which accused was charged and convicted shall be described. In the present case the recognizance recites that appellant was charged and convicted of the "offense of violation of the prohibition law." There is no such offense as this known to our statutes.
Because of this defect in the recognizance the appeal is ordered dismissed.
Dismissed.